Order entered April 18, 2018




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-17-01469-CR
                                      No. 05-17-01470-CR

                        VICTORIA IFEANYI ANWUZIA, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                         On Appeal from the County Court at Law
                                  Rockwall County, Texas
                      Trial Court Cause Nos. CR16-0886 & CR16-0887

                                            ORDER
       Appellant timely filed pro se notices of appeal of the trial court’s November 29, 2017

judgments. Because the record did not reflect that appellate counsel had been appointed, we

abated these cases for a hearing to determine whether appellant was indigent and entitled to

court-appointed counsel.     The trial court held a hearing and made findings of fact and

recommendations. We adopted the trial court’s findings that appellant: is not indigent; has not

retained counsel and does not wish to be represented by counsel; has been advised of the dangers

and disadvantages of self-representation; was adamant in preparing her own defense on appeal;

and was informed she would be required to request and pay for the preparation of the clerk’s

records and the reporter’s record in these appeals.
       When the court reporter informed us that appellant had not paid or made arrangements to

pay for the reporter’s record, we directed appellant to provide written verification by February

10, 2018 that she had paid or made arrangements to pay for the reporter’s record. We cautioned

appellant that the failure to do so might result in the Court ordering the appeals submitted

without the reporter’s record. See TEX. R. APP. P. 37.3(c). Appellant did not respond, and the

reporter’s record was not filed. We then ordered the appeals submitted without a reporter’s

record and ordered appellant’s brief filed by March 22, 2018.

        No brief was filed. We notified appellant by postcard dated March 26, 2018, instructing

her to file her brief and an extension motion no later than April 5, 2018. To date, no brief has

been filed and we have had no communication from appellant.

        We ORDER appellant to file her brief by 5:00 p.m. on APRIL 27, 2018. If appellant

fails to file her brief by 5:00 p.m. on April 27, 2018, the Court will order her appeals submitted

without a brief. See TEX. R. APP. P. 38.8(b)(4); Lott v. State, 874 S.W.2d 687, 688 (Tex. Crim.

App. 1994).

       We DIRECT the Clerk to send a copy of this order (1) by certified mail, return receipt

requested, to Victoria Anwuzia, P.O. Box 861535, Plano, Texas 75086, and (2) by electronic

transmission to the Rockwall County District Attorney’s Office.


                                                    /s/     CRAIG STODDART
                                                            JUSTICE